Citation Nr: 0814660	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-25 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, to include spina bifida, and if so whether service 
connection may be granted.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1943 
to November 1943.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno Nevada.  

In March 2008, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  During the hearing the undersigned Judge advanced the 
appeal on the docket.

The issue of entitlement to service connection for a back 
disorder, to include spina bifida is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a back disorder was originally 
denied by a March 1944 rating decision.  Thereafter, 
subsequent rating decisions issued in August 1977 and July 
1992 found that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
any of these decisions.  

2.  In April 2000, the Board found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a back disorder, to include spina 
bifida.  

3.  Additional evidence associated with the claims file since 
the Board's April 2000 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a back disorder, to include spina 
bifida.  


CONCLUSIONS OF LAW

1.  The April 2000 Board decision that found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a back disorder, to 
include spina bifida is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).  

2.  Since the April 2000 Board decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a back disorder, to 
include spina bifida have been met. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disorder, to include spina 
bifida.  Therefore, no further notice or development under 
the VCAA is required with respect to the claim to reopen, 
including any discussion of the requirements outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

As indicated above, the veteran's claim for service 
connection for a back disorder to include spina bifida had 
previously been denied in a March 1944 rating decision.  
Thereafter, subsequent rating decisions issued in August 1977 
and July 1992 found that new and material evidence had not 
been submitted to reopen the claim.  The veteran did not 
appeal any of these decisions.  In April 2000, the Board 
found that no new and material evidence had been received to 
reopen a claim of entitlement to service connection for a 
back disorder, to include spina bifida.  That decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  The veteran seeks to reopen his 
claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last prior final 
denial is, in fact, new.  As indicated by the regulation 
cited above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
April 2000 Board decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In the March 1944 rating decision, it was determined that the 
veteran's spina bifida was in the nature of a constitutional 
or developmental abnormality, and was not a disability within 
the meaning f the law.  The RO considered the veteran's 
service medical records which showed that on his induction 
examination of March 1943, there were no musculoskeletal 
defects noted, and also showed that the veteran was treated 
for complaints of back pain during service.  The service 
medical records also showed a history of a pre-service back 
injury in March 1941.  The RO considered a November 1943 
Board of Medical Officers Report that found he had spina 
bifida that was congenital, and not aggravated by service.  
The veteran was informed of this decision by correspondence 
dated in April 1944.  Further, this correspondence also 
informed him that he could appeal this decision to the Board 
if he filed within one year from the date of the 
correspondence.  The veteran did not appeal.  Thereafter, in 
an August 1977 rating decision, it was determined that the 
veteran's back disorder was neither incurred in nor 
aggravated by service.  At the time of this rating decision, 
the veteran's back disorder was identified as chronic low 
back strain with spondylolysis L5 and pain radiating to legs 
with spina bifida, congenital.  The RO considered a pre-
employment examination of April 1974 which showed the veteran 
had bilateral spondylolysis at L5 and degenerative changes of 
the sacroiliac joints.  Also considered was a VA examination 
of July 1977 with diagnosed low back strain with sciatic 
irritation, degenerative arthritis of the lumbar spine and 
spondylolysis of the L5.  The veteran did not appeal the 
August 1977 rating decision, after notice was sent to him in 
September 1977.  

In July 1992, the RO found that the evidence provided was not 
new and material towards establishing service connection for 
back injury.  This decision considered his hearing testimony 
in April 1992, also noted that no additional records had been 
obtained from the NPRC or the Hines VAMC, although it was 
stated that no extensive inquiry had been made.  The RO 
informed the veteran of the July 1992 rating decision by 
correspondence dated in August 1992, and he did not appeal.  

In April 2000, the Board found that no new and material 
evidence had been received to reopen the claim for service 
connection for a back disorder, to include spina bifida.  The 
Board considered VA records from 1985 to 1997 which contained 
various diagnoses for the veteran's back disorder including 
degenerative disc disease, osteoarthritis, and 
spondylolisthesis at the L5-S1.  The Board also considered a 
February 1997 VA examination report in which the examiner 
noted that recent lumbar X-rays did not confirm a diagnosis 
of spina bifida.  The Board found that new and material 
evidence had not been received.  

Evidence added to the claims file since the Board's April 
2000 determination includes private medical records dated in 
2005 and 2006, VA outpatient treatment records dated in 1944 
and from 2001 to 2006, a VA examination report of May 2005, 
and hearing testimony before the undersigned in March 2008.  

All of this evidence is new as it was not before VA at the 
time of the prior denial.  Further some of this evidence is 
material evidence as well.  The VA treatment record of August 
1944 shows treatment for a back disorder within a year from 
service and is material to the claim.  Additionally the VA 
May 2005 examination report is material since it includes a 
diagnosis of pars defect on the L5 and an opinion that this 
is congenital that existed at the time that the veteran 
entered service.  The examiner also stated that this would 
predispose the veteran to anterior spondylolisthesis of the 
nature which he shows on MRI with such an injury as jumping 
from a truck with a pack on his back.  It was stated that 
since the veteran experienced immediate pain, and collapsed 
at the time of the injury, and since he was considered to be 
unfit for further military duty, it is more likely than not 
that this was the precipitating factor for the low back pain 
he has continued to suffer ever since his military service.  
Also material is a December 2005 record from a private 
examiner in which he states that as to the veteran's injury 
in service in 1943, it could have started the veteran's 
current back complaints.  This evidence is material as it 
shows a previously unestablished fact, a relationship between 
the veteran's current complaints and his military service.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disorder, 
to include spina bifida has been received, the appeal is 
granted.  




REMAND

The veteran seeks service connection for a back disorder, to 
include spina bifida.  His service medical records show that 
he was treated for complaints of back pain during his active 
service.  A November 1943 Report of Board of Medical Officers 
diagnosed spina bifida, first sacral, complete, which was 
manifested by back pain.  This Board of Medical Officers 
determined that the disability was congenital, that it was 
not aggravated by service, and that the government could 
obtain no useful service from the veteran as a soldier. 
Consequently, he was discharged from service.

The veteran has been diagnosed with various back disorders 
since service, including disc disorder, spondylolisis, 
sponydylolisthesis of the lumbosacral spine, and spina 
bifida, which is considered a constitutional and 
developmental defect that is not a disability for VA 
purposes.  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82- 
90 (1990).  There is some question as to the correct 
diagnoses for the veteran's complaints and the etiology of 
his low back disorder.  Thus a remand for an examination and 
opinion is necessary.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies and/or consultation(s) should 
be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify any 
current disability involving the 
veteran's back.  With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is 
medically related to the veteran's active 
military service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The physician should address all of the 
following:

(a) List all disorders of the back.

(b) State whether any diagnosed back 
disorder represents an acquired back 
disorder.

(c) State whether any diagnosed back 
disorder represents a 
congenital/developmental back disorder.

(d) Give an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely that not (i.e., 
probability less than 50 percent) that 
any acquired back disorder is related to 
or had its onset in service.  

(e) If a congenital/developmental back 
disorder is diagnosed, state whether such 
disorder underwent a permanent increase 
in severity of the underlying condition 
during active duty service which was 
beyond the natural progression of the 
disorder

(f)  The examiner should opine whether 
any disability is a congenital or 
developmental defect of the low back; and 
if a congenital or developmental defect 
is present, whether there is evidence of 
any superimposed injury to the low back 
during service. 

In providing this opinion, the physician 
is requested to comment on the 
discrepancy in findings, in that the 
veteran was found to have spina bifida in 
service, and current findings questioning 
such disorder.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the appropriate VA medical 
facility.  The notice should inform the 
veteran that when an examination is 
scheduled in conjunction with a reopened 
claim for a benefit which was previously 
disallowed, the claim shall be denied.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and his 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


